Citation Nr: 1616947	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO. 13-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for headaches.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Muskogee, Oklahoma, respectively. 

By way of background, in August 2010 the RO granted service connection for headaches as secondary to tinnitus and assigned a noncompensable rating. The Veteran filed a September 2010 statement that was accepted by the RO as a notice of disagreement to that decision, and a statement of the case was issued. The Veteran then filed a timely substantive appeal specifically limiting that appeal to only the issue of entitlement to a compensable rating for headaches. While that appeal was pending, the Veteran was denied service connection for a right knee disability and sleep apnea in May 2014, and separately and properly perfected an appeal as to that decision. The issues have been combined into a single appeal for the purposes of review by the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, while the Veteran is unemployed, there is no evidence of record that he is unemployable due to his service-connected disabilities. Therefore, the issue of entitlement to TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating in excess of 10 percent for tinnitus has been raised by the record in a September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right knee disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Migraine headaches have been manifested by daily to weekly non-prostrating headaches lasting for a period of up to two days or more, with occasional photosensitivity, nausea, lightheadedness and disequilibrium; but not by characteristic prostrating attacks of any frequency.


CONCLUSION OF LAW

The criteria for a compensable rating for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

Concerning the Veteran's hearing, the VLJ clarified the issues, explained the concepts of an evaluation and service connection, and inquired as to the existence of evidence. See February 2016 Hearing Transcript at 2-3, 6, 9. The actions of the VLJ supplement the VCAA and complies with 38 C.F.R. § 3.103. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. 

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in July 2010. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Since the examination, there is no evidence that the Veteran's headaches have worsened in severity, specifically that they are characterized by prostrating attacks or episodes of any frequency. 

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for headaches. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the service-connected headaches have not materially changed and a uniform evaluation is warranted for the entire period.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's headaches are rated under Diagnostic Code 8100, covering migraine headaches. Under Diagnostic Code 8100, a noncompensable rating is warranted for headaches with characteristic prostrating attacks averaging less than one in two months over the last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100. A 10 percent rating is warranted for headaches with prostrating attacks averaging one in two months over the last several months. Id. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. Id. A 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

During the period on appeal, the Veteran has indicated that he experiences headaches on a daily to weekly basis, and that he treats them with ibuprofen or naproxen. See February 2016 Hearing Transcript at 3-4. The Veteran is competent to report the frequency of his headaches and his methods of treatment. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran has at no point alleged that his headaches are characterized by prostrating or incapacitating attacks, or significantly interfere with his ability to complete ordinary tasks.

The Veteran was provided with a VA examination in July 2010. The examiner noted that the Veteran reported weekly headaches with a duration of two days or more, which he treated with ibuprofen. The examiner further noted that these headaches were not prostrating, and that interference with ordinary activities was not reported. The report is based on accurate facts and the examination of the Veteran it is entitled to significant probative weight with respect to the severity of the headaches during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records generally reflect complaints of or ongoing treatment for headaches. September 2012 and January 2014 records note severe headaches with associated photosensitivity, with the January 2014 record further noting lightheadedness, nausea and disequilibrium. Records from January 2012 and February 2012 reflect complaints of headaches with dizziness, nausea, loss of balance and disequilibrium following a January 2012 motor vehicle accident. However, none of the records state, or reflect the Veteran reported, that his headaches are characterized by prostrating attacks or periods of incapacitation of any frequency or duration.

Based on the lay and medical evidence of record, a compensable rating for the Veteran's headaches is not warranted. The Veteran has been assigned a noncompensable evaluation for his headaches, which contemplates headaches characterized by symptomatology other than prostrating attacks occurring with a frequency of at least once in two months during the preceding several months. In order to warrant a higher evaluation, the headaches must be of a severity comparable to that of headaches characterized by prostrating attacks occurring once in two months during the prior several months. 38 C.F.R. § 4.7.

The Veteran has at no point alleged, and the medical records do not show, that his headaches are characterized by prostrating attacks. Indeed, the July 2010 examiner specifically noted that the Veteran's headaches were not prostrating and that during them he was still able to attend to ordinary activities. VA treatment records, while documenting on-going treatment, are completely silent for any notations or complaints of prostrating or incapacitating headaches of any frequency.

While the Board recognizes that the Veteran has reported that he experiences frequent headaches, endorsing daily headaches during his February 2016 testimony, frequency is not the only factor contemplated by the rating criteria. Instead, a compensable rating for headaches requires that the disability be, with some frequency, prostrating or incapacitating. Despite the frequency of the Veteran's headaches, as well as the other symptoms occasionally noted in the treatment records, there is no evidence that the headaches, as currently manifested, cause prostration or incapacitation. Without any evidence of prostrating or incapacitating episodes, the Board finds that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a compensable rating for headaches. 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100.

No additional higher or alternative ratings under different Diagnostic can be applied in this case. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable evaluation for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against a compensable rating for the Veteran's headaches, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

However, in this case the first Thun element is not satisfied. The Veteran's headaches are manifested by signs and symptoms such as daily to weekly non-prostrating headaches lasting for up to more than two days. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for neurological conditions. 38 C.F.R. § 4.124a, Diagnostic Code 8100. The rating schedule for neurological conditions contemplates varying degrees of impairment based on the frequency and severity of the headaches, during of the headaches, and whether or not they are prostrating. Id. In summary, the schedular criteria contemplate a wide variety of manifestations. 

Given the variety of ways in which the rating schedule contemplates impairment due to neurological disorders, and specifically migraines, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, in that it deems headaches manifested by symptoms other than prostrating attacks averaging in in two months over the past several months to be noncompensable. In short, there is nothing exceptional or unusual about the Veteran's migraine headaches because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's headaches is not warranted in this case.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for an anxiety disorder, headaches, a left long finger disability, insomnia, bilateral hearing loss, and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's headaches combine or interact with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable rating for headaches is denied.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Concerning the claim for service connection for a right knee disability, the Veteran was provided with a VA examination in April 2014. The examiner stated that it was less likely than not that the Veteran's right knee disability was related to service as there was no documented medical evidence of a chronic right knee condition. However, a medical opinion based solely on the absence of documentation in the record is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). As such, the Board must remand the claim for an addendum opinion to determine the nature and etiology of the right knee disability.

With respect to the claim of entitlement to service connection for sleep apnea, the Veteran has a current diagnosis of sleep apnea, has testified that he began experiencing intense snoring and other symptoms in service, has stated that these symptoms have been persistent since service, and there is otherwise insufficient evidence of record for the Board to make a decision. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The service records do contain a reference to trouble sleeping.  As such, the Board finds that it must remand the claim so that the Veteran can be provided with a VA examination to determine the nature and etiology of his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran that relate to his claimed right knee disability and sleep apnea.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the April 2014 VA knee examination, or another professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability, to include patellar tendonitis and DJD, is related to his active duty service, including his right knee sprain?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a May 1980 service treatment record showing a diagnosis of a right knee sprain, and April 2014 and June 2014 VA records diagnosing the Veteran with DJD and patellar tendonitis, respectively.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a December 1980 service treatment records noting headaches and trouble sleeping and the Veteran's February 2016 testimony reporting an onset of snoring and other symptoms in service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


